Citation Nr: 0416779	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for narcolepsy.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
April 1987.  The veteran served in the United States National 
Guard from April to November 1989.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2003, the veteran had a hearing before the 
undersigned Board member at the Central Office in Washington, 
D.C.  At that hearing the veteran submitted additional 
evidence of which he waived RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran asserts that he developed major depression, 
narcolepsy, and sleep apnea as a result of service.  
Specifically, the veteran maintains that in October 1984, 
during service, he received a message that his father had 
passed.  (See December 2001 statement in support of claim).  
The veteran asserts that he became depressed and developed 
narcolepsy, sleep apnea.  As a result, he lost his ability to 
concentrate and pass many of his service courses.  He 
indicates that he was not treated for those disorders during 
service, and, as a result, the conditions became worse.  

Service medical records are negative for complaints or 
findings of a psychiatric disorder.  Service records show 
that the veteran experienced difficulties in service, 
including trouble passing service evaluations.  

The record includes a statement dated in February 2004 of D. 
Warner, (a retired serviceman who was in the veteran's chain 
of command and who had daily contact with the veteran until 
November 1985), and a statement dated in March 2004 of D. 
Lozano, (a retired serviceman, who was in the veteran's 
direct chain of command from 1984 to December 1986).  These 
affiants attest to the veteran's difficulty concentrating and 
completing service career development courses.  They report 
that he took a long time to complete the courses and often 
required remedial assistance.  

In statements dated in March 2002 and September 2003, A. 
Diaz, M.D., stated that he had been treating for the veteran 
recurring depression since November 2001.  Dr. Diaz noted 
that the veteran was also seen for narcolepsy and sleep 
apnea.  The doctor noted that the veteran's symptoms included 
depression, lack of energy, restless sleep, irritability, and 
lack of concentration.  Dr. Diaz opined that the based on 
documentation (provided by the veteran) that the veteran had 
depression since service (dating back to 1983) and that the 
veteran's father's death and lack of treatment precipitated 
the disorder.  

Based on the foregoing, the veteran should be afforded a VA 
examination for the purpose of determining the current 
diagnosis and etiology of the claimed depression, sleep 
apnea, and narcolepsy.  

In a formal claim for service connection for compensation and 
pension received in April 2002, the veteran indicated that he 
had received treatment for sleep apnea and narcolepsy from 
Marcel J. De Ray from October 12, 1983, to March 1995.  The 
Board notes that the claim's file includes records from Dr. 
Delray's office beginning in 1995.  Accordingly, records 
dating from October 12, 1983, to March 1995 must be obtained 
and associated with the claims file, if available.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  In particular, the 
RO should ensure that the veteran has 
received notice that he is to provide any 
evidence in his possession that pertains 
to the claims for service connection for 
major depression, sleep apnea, and 
narcolepsy.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the RO should 
obtain records of Dr. Marcel J. De Ray 
for treatment of the veteran's narcolepsy 
and sleep apnea from 1983 to 1994.  If 
these records are not available, it must 
be reported in writing.  

3.  Thereafter, the veteran should be 
afforded appropriate VA psychiatric and 
neurological examinations to determine 
the nature and etiology of the veteran's 
depression, narcolepsy, and sleep apnea.  
Such tests as the examiner(s) deem(s) 
necessary should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the record, including the service medical 
and personnel records, and indicate that 
the folder was reviewed.  

The examiner(s) should provide an opinion 
answering the following:  is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's depression, narcolepsy, or 
sleep apnea had its onset during service.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
issues on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


